                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




JOHN CHARLESTON,                                           No. 3:17-cv-0595-JR

              Plaintiff,

       v.

WELLS FARGO BANK, N.A., et al.,                            ORDER

              Defendants.



HERNÁNDEZ, District Judge:

       Magistrate Judge Papak issued a Findings and Recommendation [55] on September 5,

2018, in which he recommends the Court deny Defendants’ motion to dismiss as to Plaintiff's

claim for common law fraud and grant Defendants’ motion to dismiss with prejudice as to

Plaintiff's claims for breach of contract, RESPA violations, and unlawful foreclosure. Defendants

timely filed objections to the Findings and Recommendation. The matter is now before the

Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).



1 - ORDER
       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiffs’ objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

       The Court adopts Magistrate Judge Papak’s Findings and Recommendation [55].

Therefore, Defendant’s motion to dismiss [45] is denied as to Plaintiff's claim for common law

fraud and granted with prejudice as to Plaintiff's claims for breach of contract, RESPA

violations, and unlawful foreclosure. Plaintiff is directed to file a second amended complaint in

accordance with these conclusions within 21 days of the date of this Order.

       IT IS SO ORDERED.



       DATED this          day of ____________________, 2018.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
